COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00317-CV


In the Guardianship of Jeffrey            §   From Probate Court No. 2
Herron, an incapacitated person
                                          §   of Tarrant County (2012-GD00235-2)

                                          §   June 26, 2014

                                          §   Opinion by Justice McCoy

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Amy Herron, shall pay all costs of this

appeal for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Bob McCoy__________________
                                          Justice Bob McCoy